DETAILED ACTION
This action is in response to the application filed 21 May 2020.
Claims 1-8 are original.
Claims 1-8 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The claim of priority to U.S. Patent Application No. 62/850,957, filed 21 May 2019 is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/850,957, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Upon review of the provisional application, it is found that the description provided by provisional application 62/850,957 does not provide a disclosure of the invention sufficient to comply with the requirements of 35 U.S.C. 112(a) for claims 2-8. For example, there is no adequate description which includes the following: the alignment algorithm including rotation axes and rotational deviations (claim 2), iterated distortion simulation by incrementing input values (claims 3-4), aggregated distortion vectors and their use (claims 5-8).
Accordingly, claims 2-8 are not entitled to the benefit of the earlier filing date of application 62/850,957.

The claim of priority to U.S. Patent Application No. 62/902189, filed 18 September 2019 is acknowledged.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless 
Examiner’s note: At [0088] of the specification there are references to U.S. Patent Application Publication No. 2019/0138673, entitled "Growth-Based Design System", and U.S. Patent Application No. 16/373,349, entitled "Systems and Methods for Growth-Based Design".

Specification
The disclosure is objected to because of the following informalities: At [0009], the specification recites “identifying, of the computed rotational deviation for the at least to increments” which includes a clerical error. The phrase “identifying, of the computed rotational deviation for the at least two increments” is recommended.
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  The claim recites “at least to increments” (line 8) which includes a clerical error. The phrase “at least two increments” is recommended. Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  The claim recites “the lowest computed rotational deviation;” (lines 8-9). There is insufficient antecedent basis for this limitation in the claim. The phrase “a lowest computed rotational deviation;” is recommended. Appropriate correction is required.

2 is objected to because of the following informalities:  The claim recites “the scan of the physical part mesh” (two occurrences, one each in the “aligning” step and the step following the aligning step) and “scan of physical part” (last line) as a reference to “a scan of a physical part”. The phrase “the scan of a physical part” [which has a basis at the “receiving” step] is recommended for each of the three references. Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  The claim recites “the average of the deviations between vertices” (in the final step). There is insufficient antecedent basis for the limitations “the average” and “the deviations between vertices” in the claim. The phrase “an average of . Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  The claim recites “vertices of distorted cell mesh” (last two lines) where “distorted cell mesh” is a reference to “a distorted cell mesh” in claim 1. The phrase “vertices of the distorted cell mesh” is recommended. Appropriate correction is required.

Claim 2 is objected to because of the following informalities: The claim does not conform with the form set forth at MPEP 608.01(m), i.e. “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations”. The claim includes a period after the first (“receiving”) step; however, this period does not end the claim and is not used in an abbreviation. This is clearly a clerical error in view of the remaining steps (and additional period ending the claim) between the (first) period ;”. Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  The claim recites, at line 1, “further comprising: :” (note the use of two colons). The phrase “further comprising:[[ :]]” is recommended. Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  The claim recites, at lines 2-3, “at least on of”. The phrase “at least one of” is recommended. Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  The claim recites “the deviation score for each step corresponding to those input parameter values”. There is insufficient antecedent basis for the limitations “the deviation” and “each step” in the claim. Note that “for each step” is a reference to the iterations of the “iterating” step. Accordingly, the phrase “a deviation score for each iteration . Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  The claim recites “the input parameter values corresponding to the minimum deviation score”. There is insufficient antecedent basis for the limitations “the input parameter values corresponding to ..” and “the a minimum deviation score”. Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  The claim recites “the tuning result” (line 4). There is insufficient antecedent basis for this limitation in the claim. The phrase “a tuning result” is recommended. Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  The claim recites “the difference between the position of a first distorted cell mesh vertex and the corresponding position of the initial cell mesh vertex” (3rd step). There is insufficient antecedent basis for each of the limitations “the difference”, “the position”, “the corresponding position”, and “the initial cell mesh vertex”. The phrase “a difference between a position of a first distorted cell mesh vertex and a corresponding position of an initial cell mesh vertex” is recommended. Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  The claim recites “computing values for second distortion vectors, wherein each second distortion vector is the difference between the position of a second distorted cell mesh vertex and the corresponding position of the initial cell mesh vertex” (7th step). There is insufficient antecedent basis for each of the limitations “the difference”, “the position”, “the corresponding position”, and “the initial cell mesh vertex”. The phrase “a difference between a position of a second distorted cell mesh vertex and a corresponding position of an initial cell mesh vertex” is recommended. Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  The claim recites “repeating steps of performing … and updated”. The phrase “repeating steps of performing … and updating” is recommended. Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  The claim recites “the deviation” (in the “stopping” step). There is insufficient antecedent basis for this limitation in the claim. The phrase “a deviation” is recommended. Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  The claim recites “wherein the triangle mesh generation further comprises” (preamble). There is insufficient antecedent basis for this limitation in the claim. The phrase “wherein generating the triangle mesh . Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  The claim recites, at line 1, “further comprises;” (note the use of a semicolon). The use of a colon in place of the first semicolon is recommended, i.e. “further comprises[[;]]:”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:
In the preamble, the claim recites “A non-transitory, computer-readable medium for use on a computer system containing computer-executable programming instructions for performing a distortion simulation, the method comprising” while the body recites a collection of steps; and it is not clear as to whether the claim is directed to a non-transitory, computer-readable medium (falling within the statutory category of article of manufacture) or “the method” (falling within the statutory category of processes). Accordingly, one of ordinary skill in the art would not be apprised as to the scope of the claim.
Amending the preamble of claim 1 to recite “A computer-implemented method comprising:” is recommended.
For the purposes of further examination, it is assumed that claim 1 is directed to a computer-implemented method.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1:
Step 1:
As noted above, the are clarity issues regarding the statutory category; however, whether it is an article of manufacture or a process, the claimed invention falls within a statutory category.
Step 2A – prong one:
The claim recites “generating a cell mesh using the received model of the part; performing a simulation on the cell mesh undergoing one or more mechanical processes, the simulation including an input parameter representing at least one of a mechanical property of the part, a coefficient associated with the one or more mechanical processes, or a combination thereof; and generating, based on the simulation, a distorted cell mesh” which is a mathematical calculation, e.g. calculating triangles, distortion vectors/function, and then applying the distortion vectors/function to recalculate triangles. Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “non-transitory, computer-readable medium for use on a computer system containing computer-executable programming instructions for performing a distortion simulation” and “receiving a model”; however, this only provides for a computerized 
The claim recites “used in at least one of additive manufacturing or metal injection molding manufacturing”; however, this only generally links the exception to a field of use and does not integrate the exception into a practical application [see MPEP 2106.05(h)].
Considering the claim as a whole, there is the judicial exception with a general link to a field of use and mere instruction to apply the exception. Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, there is the judicial exception with a general link to a field of use and mere instruction to apply the exception, which does not provide for significantly more than the judicial exception itself [see MPTP 2106.05(f) and (h)].

Regarding claim 2:
The claim recites “defining a set of rotation axes comprising at least a first rotation axis and a second rotation axis; defining an axis of the set of rotation axes as at least two increments; computing rotational deviation for the at least two increments; aligning the scan of the physical part mesh to the cell mesh based on the identified one or more axes; computing, based on the aligned scan of the physical part mesh, a deviation score by comparing the distorted cell mesh to the scan of a physical part generated from the one or more mechanical processes; and wherein the deviation score may be the average of the deviations between vertices of distorted cell mesh and nearest points on scan of physical part” (a mathematical calculation) and “identifying, of the computed rotational deviation for the at least to increments, the lowest computed rotational 
The claim also recites “receiving a scan” (mere instruction to implement the exception” and “of a physical part generated from the one or more mechanical processes” (general link to a field of use).
Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis, i.e. where the judicial includes that of claim 2 and the field of use is mechanical processes (claim 2) for additive manufacturing or metal injection molding manufacturing (from claim 1).

Regarding claims 3-8:
The claims elaborate on the mathematical calculation in terms of further mathematical calculations. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis, i.e. where the mathematical calculations of each claim are part of the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2020/0074028 Al) in view of Paul (PAUL, RATNADEEP, SAM ANAND, AND FRANK GERNER. "Effect of thermal deformation on part errors in metal powder based additive manufacturing processes." Journal of manufacturing science and Engineering 136, no. 3 (2014). 12 pages).

Regarding claim 1, Yang discloses a non-transitory, computer-readable medium for use on a computer system containing computer-executable programming instructions for performing a distortion simulation ([0049]), the method comprising:
receiving a model of a part used in at least one of additive manufacturing or metal injection molding manufacturing (fig 1:105 and [0018]: “System 100 receives a CAD model design that specifies geometric features and dimensions of a subject component to be produced by a AM system and process herein.”); fig 2:205 and [0021]: “Initially, at operation 205, a nominal computer-aided design (CAD) model of a component to be manufactured via an AM process is received by a geometrical compensation module 106.”);
([0019]: “In some embodiments, simulation module 125 might use finite element analysis (FEA) to determine the nonlinear scale factor map based on a virtual/digital iterative process including simulated part distortion and input geometry morphing for a component to be produced by system 100.”; [0037]: “In some embodiments, the simulation may be accomplished using FEA technique(s). FEA software may be used to implement the simulation, … . In some instances, the input geometry used in a first iteration of process 300 is the geometry of a nominal CAD model of the component.”; EN: The finite element mesh is the cell mesh.);
performing a simulation on the cell mesh undergoing one or more mechanical processes, the simulation including an input parameter (fig 1:125 and [0018]-[0019]: “System 100 further includes a simulation module 125 to calculate a nonlinear scale factor map using simulation modeling processes. … In some embodiments, simulation module 125 might use finite element analysis (FEA) to determine the nonlinear scale factor map based on a virtual/digital iterative process including simulated part distortion and input geometry morphing for a component to be produced by system 100.”; fig. 2:235 and [0026]: “Referring still to FIG. 2, a nonlinear scale factor may be produced at operation 235 based on iterative simulated (i.e., digital or virtual) builds, including simulated part distortions, morphing or changing of the input geometry, and generating further simulated part distortions based on the morphed input geometry.”); and
generating, based on the simulation, a distorted cell mesh ([0029]-[0030]: “Continuing with process 200, the compensation field determined at operation 240 may be used to modify or morph the nominal CAD model at operation 245. The modified nominal CAD model may then be used by the AM system used to produce the initial physical component and emulated in the simulations of operation 235 to produce a physical representation of the modified nominal CAD model. In some aspects, process 200 might avoid multiple (e.g., four, five, or even more) physical build iterations of a physical part seen in prior techniques before a final physical representation of the component is produced and instead includes one physical build of the component and other multiple simulated (i.e., virtual/digital) builds. In some aspects, some processes herein may be viewed as a hybrid process including measurement data features and simulation based features that cooperatively provide an efficient, accurate, and dynamic AM system and process.”).
Yang does not explicitly disclose [the simulation including an input parameter] representing at least one of a mechanical property of the part, a coefficient associated with the one or more mechanical processes, or a combination thereof.
However, Paul teaches [the simulation including an input parameter] representing at least one of a mechanical property of the part, a coefficient associated with the one or more mechanical processes, or a combination thereof (P4:last ¶: “The instantaneous thermal strain vector for any element within a layer can be written as [eq 9] where αL(T) is the temperature dependent thermal coefficient of the metal and Tref is the reference strain-free temperature. Using Eq. (9) and assuming there are no other loads on the elements, the nodal displacements can be calculated using the equation [eq 10] where [Kme] is the element stiffness matrix, [Me] is the element mass matrix” EN: strain vector, thermal coefficient, stiffness matrix, and mass matrix).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yang in view of the teachings of Paul to include “[the simulation including an input parameter] representing at least one of a mechanical property of .	


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Paul as applied to claim 1 above, and further in view of Besl (BESL PAUL, J., AND NEIL D. MCKAY. "A method for registration of 3-D shapes." IEEE Transactions on Pattern Analysis and Machine Intelligence 14, no. 2 (1992): 239-256).

Regarding claim 2, Yang discloses the method of claim 1, further comprising:
receiving a scan of a physical part generated from the one or more mechanical processes (fig 1:120 and [0018]: “Component 115 is measured by a measurement device 120 to obtain measurement data of the physical component produced by AM system 110. In some embodiments, a coordinate measuring machine (CMM), x-ray, computed tomography (CT), and other precision imaging and measuring systems may be used to obtain the measurement data corresponding to the physical component 115 produced by AM system 110.”; fig 2:215 and [0023]: “At operation 210, a physical representation of the component is produced using an AM process. Process 200 then proceeds from operation 210 to operation 215 where the physical component produced by the AM system is measured via a measurement device to capture measurement data including the geometry of at least one of the external and/or internal surface of the physical component. The measurement device may be a CMM, an X-ray, CT system, or any other suitable inspection/measurement device. In some embodiments, the measurement data may be point-cloud coordinate data. In one embodiment, the point-cloud coordinate measurements may be transformed ( e.g., via post-processing at the AM system) into triangular-mesh data.”).
aligning the scan of the physical part mesh to the cell mesh ([0033]: “In some embodiments, the measured data of operation 215 and the nominal CAD model geometry from 205 may be super-imposed within a point data pre-processing software (e.g., Imageware®, Polyworks® and Geomagic®) to achieve a best fit/feature based alignment of the measured data and the nominal CAD model prior to calculating the deviation at operation 220.”);
computing, based on the aligned scan of the physical part mesh, a deviation score by comparing the distorted cell mesh to the scan of a physical part generated from the one or more mechanical processes ([0024]: “At operation 220, a deviation between a geometry of the CAD model used to produce the physical component and the measurement data of the physical component obtained at operation 215 is determined.”; [0029]-[0030]: “Continuing with process 200, the compensation field determined at operation 240 may be used to modify or morph the nominal CAD model at operation 245. The modified nominal CAD model may then be used by the AM system used to produce the initial physical component and emulated in the simulations of operation 235 to produce a physical representation of the modified nominal CAD model. In some aspects, process 200 might avoid multiple (e.g., four, five, or even more) physical build iterations of a physical part seen in prior techniques before a final physical representation of the component is produced and instead includes one physical build of the component and other multiple simulated (i.e., virtual/digital) builds. In some aspects, some processes herein may be viewed as a hybrid process including measurement data features and simulation based features that cooperatively provide an efficient, accurate, and dynamic AM system and process.”; [0028]; [0032]; and fig 3 and [0036]-[0041] describing the building of the “nonlinear scale factor map” representing deviations); and
wherein the deviation score may be the average of the deviations between vertices of distorted cell mesh and nearest points on scan of physical part (Note that “may be” does not appear to limit the nature of the deviation score, i.e. it “may not be”; nevertheless, Yang discloses at [0031]: “In some embodiments, multiple simulation-based iterations may be executed by operation 235 to determine an average amount of compensation for each area or portion of a component to be manufactured to determine average responses over the surfaces of the component geometry based on an arbitrary or multiple different manipulations of the coordinates on that geometry”).
Yang does not explicitly disclose defining a set of rotation axes comprising at least a first rotation axis and a second rotation axis;
defining an axis of the set of rotation axes as at least two increments;
computing rotational deviation for the at least two increments;
identifying, of the computed rotational deviation for the at least to increments, the lowest computed rotational deviation;
identifying one or more axes of the set of rotation axes associated with the identified lowest computed rotational deviation;

However, Besl teaches defining a set of rotation axes comprising at least a first rotation axis and a second rotation axis; defining an axis of the set of rotation axes as at least two increments (P243:¶1: “The unit quaternion is a four vector [inline equation]. The 3 x 3 rotation matrix generated by a unit rotation quaternion is found at the bottom of this page.” And eq 21 at bottom of page; P244:§C:¶1: “As the iterative closest point algorithm proceeds, a sequence of registration vectors is generated: [inline equation], which traces out a path in the registration state space from the identity transformation toward a locally optimal shape match.”; EN: as known in the art and demonstrated by eq 21, the quaternion represents a rotation about an axis. The registration uses a sequence of these);
computing rotational deviation for the at least two increments (P243:§IV:¶3: “The distance metric d between an individual data point p and a model shape X will be denoted [eq 28]. The closest point in X that yields the minimum distance is denoted  [vector y] such that d([vector p], [vector y]) = d([vector p], X), where [vector y is an element of] X.”; P244:§A: “Compute the closest points”) ;
identifying, of the computed rotational deviation for the at least to increments, the lowest computed rotational deviation (P243:§IV:¶3: “Given the resultant corresponding point set Y, the least squares registration is computed as described above:” EN: see eqs 8 and 18 for objective function showing minimizing the deviation score.; P244:§A: “Compute the registration”, “Apply the registration”, and “Terminate the iteration when the change in mean-square error falls below a preset threshold” EN: i.e. minimizing the objective function to find the lowest deviation);
(as cited for the identifying the lowest deviation, since the solution quaternion represents the axis);
[aligning the scan of the physical part mesh to the cell mesh] based on the identified one or more axes (P239:§I:¶2: “The main application of the proposed method as described here is to register digitized data from unfixtured rigid objects with an idealized geometric model prior to shape inspection”; P244:§A: “Apply the registration”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yang in view of the teachings of Besl to include “defining a set of rotation axes comprising at least a first rotation axis and a second rotation axis; defining an axis of the set of rotation axes as at least two increments; computing rotational deviation for the at least two increments; identifying, of the computed rotational deviation for the at least to increments, the lowest computed rotational deviation; identifying one or more axes of the set of rotation axes associated with the identified lowest computed rotational deviation; [aligning the scan of the physical part mesh to the cell mesh] based on the identified one or more axes” by using the iterative closest point method of Besl since Yang discloses performing a “best fit” alignment of the scan and model (cited above) but is silent as to the details of the alignment method itself, i.e. Besl elaborates on a method of alignment as may be used for the purposes of Yang.	

Regarding claim 3, Yang discloses the method of claim 2, further comprising: :
running a distortion simulation using input parameter values (as for claim 1 – “performing a simulation);
([0026]: “Referring still to FIG. 2, a nonlinear scale factor may be produced at operation 235 based on iterative simulated (i.e., digital or virtual) builds, including simulated part distortions, morphing or changing of the input geometry, and generating further simulated part distortions based on the morphed input geometry.”; [0029]-[0030]: “Continuing with process 200, the compensation field determined at operation 240 may be used to modify or morph the nominal CAD model at operation 245. The modified nominal CAD model may then be used by the AM system used to produce the initial physical component and emulated in the simulations of operation 235 to produce a physical representation of the modified nominal CAD model. In some aspects, process 200 might avoid multiple (e.g., four, five, or even more) physical build iterations of a physical part seen in prior techniques before a final physical representation of the component is produced and instead includes one physical build of the component and other multiple simulated (i.e., virtual/digital) builds. In some aspects, some processes herein may be viewed as a hybrid process including measurement data features and simulation based features that cooperatively provide an efficient, accurate, and dynamic AM system and process.” EN: incrementing the shape of the input);
generating the deviation score for each step corresponding to those input parameter values ([0029]-[0030] as cited above. EN: to modify the shape on each iteration, the deviation is calculated and applied to further deform the shape).
Yang does not explicitly disclose [parameter values] including at least on of shrinkage rate, coefficients of friction, creep strain stress threshold, and material compliance.
However, Paul teaches [parameter values] including at least on of shrinkage rate, coefficients of friction, creep strain stress threshold, and material compliance (P4:last ¶: “The instantaneous thermal strain vector for any element within a layer can be written as [eq 9] where αL(T) is the temperature dependent thermal coefficient of the metal and Tref is the reference strain-free temperature. Using Eq. (9) and assuming there are no other loads on the elements, the nodal displacements can be calculated using the equation [eq 10] where [Kme] is the element stiffness matrix, [Me] is the element mass matrix” EN: stiffness is a compliance parameter (inverse compliance).).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yang in view of the teachings of Paul to include “[parameter values] including at least on of shrinkage rate, coefficients of friction, creep strain stress threshold, and material compliance” by using the finite-element simulation to calculate the thermal deformation since the purpose of Paul’s simulation is to calculate thermal deformation (Paul at title) and Yang uses finite element simulation to calculate thermal deformation (cited above) but is silent as to the details of the finite element simulation itself, i.e. Paul elaborates on a method of finite element analysis as may be used for the purposes of Yang.	


Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Paul, and Besl as applied to claim 3 above, and further in view of Chowdhury (CHOWDHURY, SUSHMIT, AND SAM ANAND. "Artificial neural network based geometric compensation for thermal deformation in additive manufacturing processes." In International Manufacturing .

Regarding claim 4, Yang discloses the method of claim 3, further comprising:
repeating the distortion simulation by incrementing the input parameter values; and generating a negative offset for the model of the part from the result ([0026] and [0029]-[0030] as cited for claim 3).
Yang does not explicitly disclose selecting the input parameter values corresponding to the minimum deviation score and identifying the corresponding input parameter values as the tuning result.
However, Chowdhury teaches selecting the input parameter values corresponding to the minimum deviation score (P15:¶¶2-2: “In this approach, the 3D thermo-mechanical finite element model developed by Paul et al. [17] was implemented using ANSYS as the FE solver. … The 3D point location co-ordinates of the part nodes defined by ANSYS before and after the simulation were used as the required input training datasets for the ANN model.”; P17:¶2: “The objective of this algorithm is to minimize the error between the desired output and the required output of the network. … The training methodologies also combines the ANN training together with an optimization routine such as the steepest descent method [28] to speed up the convergence of the network output towards the optimal solution.” EN: the “Paul [17]” reference cited by Chowdhury is the same disclosure denoted “Paul” in rejecting the claims, i.e. the Paul (2014) disclosure.) and identifying the corresponding input parameter values as the tuning result (the “identifying” limitation requires no action; it is nominal and merely provides a name of “tuning result” for the corresponding input parameter values; nevertheless Chowdhury teaches finding an “optimal solution”, i.e. a tuning result.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yang and Paul in view of the teachings of Chowdhury to include “selecting the input parameter values corresponding to the minimum deviation score and identifying the corresponding input parameter values as the tuning result” by using the methods of Yang and Paul to train the neural networks of Chowdhury since Chowdhury teaches “The proposed ANN based geometry compensation methodology serves as an efficient complementary tool to all the FE based thermal deformation prediction models for AM processes available in literature” (Chowdhury at P3:¶1).
	

Regarding claim 5, Yang discloses the method of claim 4, wherein the generating a negative offset for the model of the part from the tuning result, is further comprising:
performing a first distortion simulation on initial cell mesh to produce a first distorted cell mesh using parameter values (as for claim 1) from the tuning result (with Chowdhury as for claim 4);
initializing a map of aggregate distortion vectors corresponding to vertices in initial cell mesh ([0028]: “In some embodiments, the set of colunm vectors may include six colunm vectors (x, y, z, dx, dy, dz), including nominal vectors (i.e., x, y, z) and the displacement vectors (i.e., dx, dy, dz) for the difference between the nominal CAD model and the physical component. In some embodiments herein, the nonlinear scale factor from operation 235 may be appended to each of the measurement data based vectors to obtain a vector set including seven (7) components (e.g., (x, y, z, dx, dy, dz, and scale factor)).” And [0034]-[0035]: “In one or more embodiments, discrete vectors ( e.g., compensated geometry) may be approximated and extrapolated by a continuous analytical function, such as a Basis (B)-spline hyper-patch to calculate the compensation field. … In one or more embodiments, the nominal CAD model ( e.g., nominal triangular mesh) may be modified by the compensation field ( e.g., represented by tri-variate B-spline hyper-patch) to have a modified shape.”);
computing values for first distortion vectors where each first distortion vector is the difference between the position of a first distorted cell mesh vertex and the corresponding position of the initial cell mesh vertex ([0038] as cited above.);
updating the map of aggregate distortion vectors by applying one or more first distortion vectors ([0038] as cited above and [0026]: “iterative simulated (i.e., digital or virtual) builds, including simulated part distortions, morphing or changing of the input geometry, and generating further simulated part distortions based on the morphed input geometry.” EN: updating the displacement vectors at the nominal position of [0038].);
adding distortion vectors from map of aggregate distortion vectors to positions in initial cell mesh to create first updated cell mesh ([0026]: “iterative simulated (i.e., digital or virtual) builds, including simulated part distortions, morphing or changing of the input geometry, and generating further simulated part distortions based on the morphed input geometry.”);
performing the distortion simulation on first updated cell mesh to produce a second distorted cell mesh ([0026]: “iterative simulated (i.e., digital or virtual) builds, including simulated part distortions, morphing or changing of the input geometry, and generating further simulated part distortions based on the morphed input geometry.”);
computing values for second distortion vectors, wherein each second distortion vector is the difference between the position of a second distorted cell mesh vertex and the corresponding ([0038] as cited for computing values for the first distortion vectors); and
updating the map of aggregate distortion vectors by applying one or more second distortion vectors ([0038] and [0026] as for updating with the first distortion vectors);
adding distortion vectors from map of aggregate distortion vectors to positions in first updated cell mesh to create second updated cell mesh ([0026] as for adding the first distortion vectors).

Regarding claim 6, Yang discloses the method of claim 5, further comprising:
repeating the steps of performing a distortion simulation on Nth updated cell mesh to produce a Nth+1 distorted cell mesh ([0026]: “iterative simulated (i.e., digital or virtual) builds, including simulated part distortions, morphing or changing of the input geometry, and generating further simulated part distortions based on the morphed input geometry.”) and updated map of aggregate distortion vectors (as for the updating of claim 5);
stopping the repeating of steps.
Yang does not explicitly disclose [stopping the repeating of steps] when the deviation between positions of vertices in Nth+1 distorted cell mesh and positions of vertices in the initial cell mesh is within a tolerance of plus or minus (+/-) 1%.
However, Chowdhury teaches stopping the repeating of steps when the deviation between positions of vertices in Nth+1 distorted cell mesh and positions of vertices in the initial cell mesh is within a tolerance of plus or minus (+/-) 1% (PP18:¶2: “The trial results for the point cloud data from Example Part 1 is shown Table 1.” And P19:Table 1 showing all results being less than 1%, i.e. the training stopped when the error was less than 0.01.).


Regarding claim 7, Yang discloses the method of claim 6, wherein the updated aggregated distortion vectors are applied to a generated triangle mesh ([0034]-[0035]: “In one or more embodiments, discrete vectors ( e.g., compensated geometry) may be approximated and extrapolated by a continuous analytical function, such as a Basis (B)-spline hyper-patch to calculate the compensation field. … In one or more embodiments, the nominal CAD model ( e.g., nominal triangular mesh) may be modified by the compensation field ( e.g., represented by tri-variate B-spline hyper-patch) to have a modified shape.”).

Regarding claim 8, Yang discloses the method of claim 7, wherein the triangle mesh generation further comprises;
defining a vector function on the triangle mesh based on the updated map of aggregate distortion vectors ([0034]: “In one or more embodiments, discrete vectors ( e.g., compensated geometry) may be approximated and extrapolated by a continuous analytical function, such as a Basis (B)-spline hyper-patch to calculate the compensation field.”); and
generating a distortion mesh based on the vector function and the updated map of aggregate distortion vectors ([0035]: “In one or more embodiments, the nominal CAD model ( e.g., nominal triangular mesh) may be modified by the compensation field ( e.g., represented by tri-variate B-spline hyper-patch) to have a modified shape.”).

Conclusion
Claims 1-8 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11090872 B2
Discussing distortion compensation via simulation to determine process control parameters and associated machine control instructions.
US 20160086376 A1
Discussing a layer-by-layer distortion measure to provide for a cumulative distortion compensation
US 20150004046 A1
Discussing a cumulative distortion compensation using 2-D cross sections
HARTMANN, CHRISTOPH, PHILIPP LECHNER, BENJAMIN HIMMEL, YANNICK KRIEGER, TIM C. LUETH, AND WOLFRAM VOLK. "Compensation for Geometrical Deviations in Additive Manufacturing." Technologies 7, no. 4 (2 December 2019): 83. 13 pages
Discussing distortion compensation in additive manufacturing using an inverse methodology to determine manufacturing parameters
NORIEGA, A., D. BLANCO, B. J. ALVAREZ, AND A. GARCIA. "Dimensional accuracy improvement of FDM square cross-section parts using artificial neural networks and an optimization algorithm." The International Journal of Advanced Manufacturing Technology 69, no. 9 (2013): 2301-2313.
Discussing the training of neural networks on manufactured (additive manufacturing) parts and using the neural network for an optimization algorithm to compensate for distortion
XU, KAI, TSZ-HO KWOK, ZHENGCAI ZHAO, AND YONG CHEN. "A reverse compensation framework for shape deformation control in additive manufacturing." Journal of Computing and Information Science in Engineering 17, no. 2 (2017). 9 pages
Discussing distortion compensation using a fixed-point method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147